Eish, J.
The instructions to the jury, taken all together, embraced a fair and sufficient presentation of the law of the case, and the portions thereof excepted to were not, in the light of the entire charge, open to the objections made to them ; there was no error in admitting evidence ; the grounds of the motion for a new trial relating to newly discovered evidence were not such as to warrant a reversal of the judgment; and the evidence was sufficient to support the verdict, with respect both to its amount and to the liability of the defendant. Judgment affirmed:

All the Justices concurring.